CARMODY, Justice (dissenting). The majority holds that there was sufficient substantial evidence, coupled with reasonable inferences drawn therefrom, to sustain the verdict. With this I am unable to agree. There is a complete lack of any evidence of negligence on the part of the defendant. That there was some dirt in the rim of the meter was proved (although we do not know how long it was present nor how it became lodged therein) and it could be inferred from this that the dirt was the cause of the tilting of- the lid, but to also infer from the mere presence of the dirt that the defendant knew or should have known that this created a dangerous condition is, in the absence of any testimony at all on the subject, sheer speculation and conjecture. The vice in the majority opinion is twofold. First, it sustains a verdict based upon surmise, speculation and conjecture as to the proof of the basic issue in the case, i. e., negligence of the defendant. As to this, we have held many times that such a verdict must not be allowed to stand. Second, and possibly even more serious, the effect of the majority opinion is to allow the jury to assume as true the exact opposite of a fact testified to by a witness (the meter reader) who was neither impeached nor contradicted. .Admittedly, the jury had the right to disregard the testimony of the meter reader as to his cleaning out the meter seventeen days before the accident. However, they did not have the right to come to a direct opposite conclusion without any evidence thereon. The jury might refuse to give credence to a statement of a witness, but they are not at liberty to infer from the rejected testimony a fact directly contrary to that which has been sworn to by the witness, absent some credible testimony or evidence to support such a finding. Hyslop v. Boston & Maine R. R., 1911, 208 Mass. 362, 94 N.E. 310, 21 Ann.Cas. 1121, Note 1123; City of Waco v. Criswell, Tex.Civ.App.1940, 141 S.W.2d 1046; and Medler v. Henry, 1940, 44 N.M. 275, 101 P.2d 398. The majority having determined otherwise than I feel is proper, I dissent.